Citation Nr: 1801880	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  11-28 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for left knee disability.

2.  Entitlement to an increased rating in excess of 20 percent for right knee disability.

3.  Entitlement to an increased rating in excess of 10 percent for left ankle disability.

4.  Entitlement to an increased rating in excess of 10 percent for right ankle disability.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

INTRODUCTION

The Veteran served on active duty from January 2001 to December 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In February 2017, the Board remanded the appeal.

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand.  Where remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

In February 2017, the Board's remand included a directive to comply with the Court of Appeals for Veterans Claims (Court) decision in Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016).  In that decision, the Court held that to be adequate a VA examination of the joints must, wherever possible, include joint testing for pain on both active and passive motion, in weight bearing and non-weight bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  In this case, the most recent reports of VA examination for the knees and ankles do not reflect the necessary testing or findings.  Therefore, the reports of examination are inadequate and remand is necessary for new VA examinations.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all pertinent updated treatment records and associate these with the claims file.  All records/responses received must be associated with the electronic claims file.  

2.  After the treatment records have been updated, the Veteran should be scheduled for VA examinations of the ankles and knees to ascertain the severity of his service-connected disorders using the most recent Disability Benefits Questionnaires.  The claims file must be reviewed and the review noted in the report.  All symptoms should be identified along with their frequency, duration, and severity.  All clinical findings should be reported in detail to include the functional impact.

(a)  To the extent possible, the examiner should indicate the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing for each knee and each ankle.  If the examiner is unable to provide the information, he or she should clearly explain why that is so.

(b)  If the examinations are conducted not during a flare-up, then the examiner should provide an opinion as to additional functional loss during flare-ups based on estimates derived from medical history on examination and other relevant information in the claims file, including lay statements of the Veteran.  It is noted that the Veteran reported on the 2017 VA examination report that "[w]ith flare up, I am not able to move.  Pain to ankles increase and I can hardly walk."

3.  After ensuring any other necessary development has been completed, the AOJ should readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

